SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE TO TENDER OFFER STATEMENT UNDER SECTION 14(d)(1) OF THE SECURITIES EXCHANGE ACT OF 1934. NTS MORTGAGE INCOME FUND (Name of Subject Company (Issuer)) BLUEGREEN INVESTORS LLC (Name of Filing Person (Offeror and Affiliate of Issuer)) COMMON STOCK (Title of Class of Securities) (CUSIP Number of Class of Securities) J.D. Nichols, Chairman of the Board of Directors of NTS Mortgage Income Fund and Manager of Bluegreen Investors LLC 10172 Linn Station Road Louisville, Kentucky 40223 (502) 426-4800 (Name, address, and telephone number of person authorized to receive notices and communications on behalf of filing persons) with copies to: Paul T. Jenson, Esq. Shefsky & Froelich Ltd. 111 East Wacker Drive Suite 2800 Chicago, IL 60601 (312) 836-4066 CALCULATION OF FILING FEE Transaction Valuation*: Amount of Filing Fee: * Estimated for purposes of calculating the amount of the filing fee only.Calculated by multiplying the $1.00 tender offer purchase price by 2,419,807.8361, the maximum number of shares of common stock to be purchased in the offer. The amount of the filing fee was calculated in accordance with Rule 0-11(b) of the Securities Exchange Act of 1934, as amended, and equals $114.60 for each $1,000,000 of the value of the transaction. ¨ Check the box if any part of the fee is offset as provided by Rule 0-11(a)(2) and identify the filing with which the offsetting fee was previously paid. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. ¨ Check the box if the filing relates solely to preliminary communications made before the commencement of a tender offer. Check the appropriate boxes below to designate any transactions to which the statement relates: ¨third-party tender offer subject to Rule 14d-1. xissuer tender offer subject to Rule 13e-4. ¨going-private transaction subject to Rule 13e-3. ¨amendment to Schedule 13D under Rule 13d-2. Check the following box if the filing is a final amendment reporting the results of the tender offer: o TABLE OF CONTENTS Page Item 1.
